Title: Alexander Scott to James Madison, 10 November 1831
From: Scott, Alexander
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington D C
                                
                                Novr 10th. 1831
                            
                        
                        I obtained at Richmond a few months ago, by the decision of the Governor and council a warrant for 4000 acres
                            of Land, on account of the military services of Mrs Scott’s father, as a captain in the war of the revolution, Chief
                            Justice Marshall (of whose testimony I availed myself) being his first Lieutenant—I have understood that a portion of the
                            military documents in relation to the Virginia troops, were consumed by fire in the war office in this city—I presume
                            that this fact is within your knowlege, and if so will you have the goodness to inform me by a few lines, as I have some
                            other claims & this is material evidence.
                        Mrs Scott joins in best respects and wishes to yourself and Mrs Madison with great respect & Esteem I
                            am Dear Sir yr obedt Servt
                        
                            
                                Alexander Scott
                            
                        
                    